DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
In summary claims 1-17 and 19-21 are pending and under consideration.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 6, 2019 and February 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 4, 5, 8 and 11 are objected to because of the following informalities: the term “a” should be added as follows:
Claim 4, line 3 before the term “solid”;
Claim 4, line 6, before the term “solid”;
Claim 4, line 7, before the term “solvent”;
Claim 4, line 9, before the first “solvent” term;
Claim 4, line 10, before the term “crystalline”;
Claim 5, line 2, before the second “mixture” term;
Claim 5, line 3, before the second “mixture” term;
Claim 8, line 3, before the term “solid”; and
Claim 11, line 3, before the term “solid”.  Appropriate correction is required.

Claims 4, 5 and 8 are objected to because of the following informalities: the term “and” should be added as follows:
Claim 4, line 10 before the term “stirring”;
Claim 5, line 3, before the phrase “in method”;
Claim 5, line 5, before the phrase “said alkane”; and
Claim 8, line 4, before the term “storing”.  Appropriate correction is required.

Claims 2, 3, 7, 10, 12, 14 and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 9, 13, 16, 17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the The following claims fail to meet the written description requirement with regards to identifying the specific crystalline forms of Aramchol.
The x-ray pattern of a pure crystalline substance can be used to identify compounds because the diffraction pattern is considered to be a "fingerprint" of a compound. The d value for the most intense line is found and compared, followed by the next two intense lines, and so on. 
Identification of crystal structures is taught by Bhattacharya et al. (Brittain, ed. Polymorphism in Pharmaceutical Solids, 2009, page 334). As noted in the fourth full paragraph, "it is usually convenient to identify the angles of the 10 most intense scattering peaks in a powder pattern" or the last paragraph which states 5 characteristic XRD (x-ray diffraction) scattering peaks of sodium ibandronate was sufficient to determine the difference in the two polymorphic forms. 
Thus, only three peaks cannot be used to identify an unknown compound.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624